 

LightPath Technologies, Inc. 8-K [lpth-8k_070214.htm]

 

Exhibit 10.1

 

SIXTH AMENDMENT TO LEASE

 

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of July 2,
2014 (the “Effective Date”), by and between CHALLENGER-DISCOVERY, LLC, a
Delaware limited liability company (“Landlord”), and LIGHTPATH TECHNOLOGIES,
INC., a Delaware corporation (“Tenant”).

 

R E C I T A L S:

 

A.                Challenger TechCenter III, Ltd., a Florida limited partnership
(“Original Landlord”), and Tenant entered into that certain Lease dated January
25, 2001, as amended by that certain (i) First Amendment to Lease dated August
10, 2001, (ii) Second Amendment to Lease dated April 20, 2004, (iii) Third
Amendment to Lease dated December 1, 2007, (iv) Fourth Amendment to Lease dated
April 30, 2009, and (v) Fifth Amendment to Lease dated April 24, 2012
(collectively, the “Lease”), pursuant to which Tenant leased from Original
Landlord that certain premises consisting of approximately 21,757 square feet of
rentable area (corrected to reflect the current measurement) (the “Original
Premises”) in the building located at 2603 Challenger Parkway, Orlando, Florida
32826, currently known as Challenger Tech Center, Phase III (the “Building”).

 

B.                 Landlord has heretofore succeeded to all of the right, title
and interest of Original Landlord as the landlord under the Lease.

 

C.                 Landlord and Tenant have agreed that Tenant shall expand the
Original Premises by approximately 4,320 square feet of rentable area (subject
to re-measurement as provided herein) known as Suite 130 (the “Expansion
Premises”). The Original Premises plus the Expansion Premises shall total
approximately 26,077 rentable square feet (subject to re-measurement of the
Expansion Premises) and shall be known, collectively, as the “Premises”. The
Premises is more fully depicted on Exhibit A attached hereto.

 

D.                The current term of the Lease is scheduled to expire on April
30, 2015.

 

E.                 Subject to the terms hereof, Landlord and Tenant have agreed
to extend the term of the Lease to April 30, 2022.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree to amend the Lease as
follows:

 

1.                  Extension of the Term of the Lease. The term of the Lease is
hereby extended for a period of seven (7) years commencing on May 1, 2015 and
expiring on April 30, 2022, unless sooner terminated as is otherwise provided in
the Lease (the “Extension Term”). All of the terms and provisions of the Lease
shall continue to apply with respect to the Extension Term, except as
specifically modified herein. Except as provided in the Section of this
Amendment entitled “Renewal Option”, Tenant acknowledges that Tenant has no
further right or option to extend the term of the Lease.

 



 



 

2.                  Commencement Dates: For purposes of this Amendment:

 

a.Rent Commencement Dates. The “Rent Commencement Date or RCD” for the Original
Premises shall be on the Effective Date.

 

b.The “Expansion Premises Commencement Date or EPCD” (for the Expansion
Premises) shall be upon substantial completion (as defined in Exhibit B) of the
Expansion Premises.

 

3.                  Annual Minimum Rent. From and after the Effective Date,
Tenant shall pay to Landlord Annual Minimum Rent in the manner and at the times
set forth in Section 4 of the Lease and in an amount hereinafter provided,
without demand, deduction or setoff, except as expressly provided in the Lease.
From and after the Effective Date, Annual Minimum Rent shall be as follows for
each of the Original Premises and the Expansion Premises (notwithstanding
anything to the contrary, there shall be no rent payable for the Expansion
Premises until the EPCD):

 

Original Premises (21,757 SF)

  

 Period    RSF    

Annual Minimum

Rent

    Monthly Minimum Rent                      

RCD-Month 24 of the Extension

                  Term*   $12.75   $277,401.75   $23,116.81   Months 25-36  
$13.07   $284,363.99   $23,697.00   Months 37-48   $13.40   $291,543.80  
$24,295.32   Months 49-60   $13.74   $298,941.18   $24,911.77   Months 61-72  
$14.08   $306,338.56   $25,528.21   Months 73-84   $14.43   $313,953.51  
$26,162.80 



 



 Expansion Premises (4,320 SF)



 

 Period    RSF    

Annual Minimum

Rent

    Monthly Minimum Rent                      

EPCD-Month 24 of the Extension

                  Term**   $12.75   $55,080.00   $4,590.00   Months 25-36  
$13.07   $56,462.40   $4,705.20  Months 37-48   $13.40   $57,888.00   $4,824.00 
 Months 49-60   $13.74   $59,356.80   $4,946.40   Months 61-72   $14.08  
$60,825.60   $5,068.80   Months 73-84   $14.43   $62,337.60   $5,194.80 

 





*Further, notwithstanding anything to the contrary contained herein, so long as
Tenant is not in default under the Lease, that is not cured during any
applicable grace or curative period, Tenant’s obligation to pay fifty percent
(50%) of the Monthly Minimum Rent otherwise due for the Original Premises for
the months of May, June, July, August, September, October, November and December
of 2015 of the Extension Term (the “Original Premises Monthly Minimum Rent
Abatement Period”) shall be abated, Accordingly, the total amount of Monthly
Minimum Rent abated during the Original Premises Monthly Minimum Rent Abatement
Period shall equal $92,467.25 (the “Original Premises Monthly Abated Minimum
Rent”).

 

**Notwithstanding anything to the contrary contained herein, so long as Tenant
is not in default under the Lease, that is not cured during any applicable grace
or curative period, Tenant’s obligation to pay fifty percent (50%) of the
Monthly Minimum Rent otherwise due for the Expansion Premises for the first
fourteen (14) months following the EPCD (the “Expansion Premises Monthly Minimum
Rent Abatement Period”) shall be abated. Accordingly, the total amount of
Monthly Minimum Rent abated during the Expansion Premises Monthly Minimum Rent
Abatement Period shall equal $32,130.00 (the “Expansion Premises Monthly Abated
Minimum Rent”).

 

2

 



 





If Landlord elects to terminate the Lease or Tenant’s right to possession of the
Premises due to a default not cured during any applicable grace or curative
period, then (i) the portion of the Expansion Monthly Abated Minimum Rent or the
Original Premises Monthly Abated Minimum Rent unamortized as of the date of such
default (with the (a) Original Premises Monthly Abated Minimum Rent being deemed
to have been amortized in equal monthly installments (without interest) over the
term of the Lease as extended by the Extension Term (commencing on the RCD), and
(b) Expansion Premises Monthly Abated Minimum Rent being deemed to have been
amortized in equal monthly installments (without interest) over the term of the
Lease as extended by the Extension Term (commencing on the EPCD)), shall
immediately become due and payable; and (ii) Tenant shall not be entitled to any
further abatement of the Expansion/Original Premises Monthly Abated Minimum Rent
pursuant to this paragraph. The payment by Tenant of the Expansion/Original
Premises Monthly Abated Minimum Rent in the event of a default shall not limit
or affect any of Landlord’s other rights or remedies, in the event of a default
by Tenant, pursuant to the Lease or at law or in equity.

 

4.                  Additional Rent. Tenant shall continue to pay, in accordance
with the Lease, Tenant’s proportionate share of Operating Expenses for each year
on a net basis, and without regard to any base year. Tenant’s proportionate
share of Operating Expenses shall be (i) 26.26% for the period prior to the
EPCD, and (ii) 31.77% for the period from and after the EPCD. On January 1,
2015, the amount of 5% set forth in the second to last sentence of Section 4.4
of the Lease, shall be deleted and replaced with 6%. The Operating Expenses for
2014/2015 are estimated to be approximately $4.56 per square foot.

 

5.                  Florida State Sales Tax. Tenant shall continue pay all
applicable Florida State Sales Taxes concurrently with each installment of
Monthly Minimum Rent for the Premises.

 

3

 



 

6.                  Tenant Improvements. All improvements described in this
Amendment to be constructed in and upon the Premises are described in the Work
Letter attached hereto as Exhibit B (the “Work Letter”). Other than with respect
to Landlord’s Work (as defined in the Work Letter), and as provided in the
Section of this Amendment titled HVAC System, or as otherwise provided in the
Lease, Tenant accepts the Premises in its “as-is” condition and Landlord shall
have no obligation to perform any work at the Premises.

 

7.                  Early Access. Tenant shall be permitted access to the
Expansion Premises no less than fifteen (15) business days prior to the EPCD in
order to install Tenant’s furniture, fixtures, data/phone and cabling systems.
Tenant’s early access of the Expansion Premises shall be subject to all of the
provisions of the Lease. Early access to the Expansion Premises shall not
advance the EPCD or the expiration date of the Lease. Tenant shall not be
required to pay Monthly Minimum Rent or any other charges specified in the Lease
during the early access period.

 

8.                  HVAC System. The parties acknowledge that Landlord has an
ongoing maintenance contract with an HVAC contractor. Landlord shall have the
contractor complete an inspection of the HVAC system serving the Premises and
provide the written report to Tenant for its review. Landlord shall complete any
repairs or replacements of Landlord owned equipment which is identified in the
report as needing maintenance or replacement. Landlord shall complete any
required repairs or replacements within sixty (60) days following delivery of
the report to Landlord.

 

9.                  Signage. In addition to any signage rights currently held by
Tenant, Tenant shall (at Tenant’s sole cost and expense) have the right to
install suite signage at the entry to the Premises and shall also be permitted
to place its name on the monument sign for the main entrance on Challenger
Parkway. All signage of Tenant must be approved by the Central Florida Research
Park (the “Research Park”). Further, Tenant shall also be permitted (at its sole
cost and expense which may be paid out of the Construction Allowance (as defined
in the Work Letter) to place its name on the façade of the Building (on the west
side above Suite 100). All Building signage is subject to the approval of
Landlord and the Research Park.

 

10.              Renewal Option. Landlord hereby grants to Tenant the option to
extend the Extension Term on the same terms, conditions and provisions as
contained in the Lease, as modified and except as otherwise provided herein, for
one (1) period of five (5) years (the “Option Period”) commencing on the day
following the expiration of the Extension Term.

 

(a)                Tenant’s option to extend shall be exercisable by written
notice from Tenant to Landlord given no later than twelve (12) months, prior to
the expiration of the Extension Term, time being of the essence.

 

4

 



 

(b)               Minimum Rent per rentable square foot of the Premises payable
during the Option Period shall be at one hundred percent (100%) of the Fair
Market Rental Rate (as hereinafter defined).

 

(c)                Tenant may only exercise its option to extend, and an
exercise thereof shall only be effective, if at the time of Tenant’s exercise
and on the Option Period commencement date, the Lease is in full force and
effect and no event of default by Tenant has occurred under the Lease which
remains uncured after the giving of any applicable notice and the expiration of
any applicable cure period. In addition to the condition set forth in the first
sentence of this subparagraph (c), if Tenant is in default under the Lease
(after the giving of any applicable notice and the expiration of any applicable
cure period) within thirty (30) days prior to the Option Period commencement
date, then, at Landlord’s option, Tenant’s right to exercise its option may be
terminated and rendered null and void by written notice thereof from Landlord to
Tenant. Other than a Permitted Assignee (defined below), no sublessee or
assignee shall be entitled to exercise such option.

 

(d)               Upon the valid exercise by Tenant of its option to extend,
Landlord and Tenant shall enter into a written amendment to the Lease confirming
the terms, conditions and provisions applicable to the Option Period as
determined in accordance with the provisions of this Section, with such
revisions to the Rent provisions of the Lease as may be necessary to conform
those provisions to the rental rate applicable to the Option Period. No new
options to extend shall be deemed to be created by a valid exercise of the
extension option and no other provisions inapplicable to the Option Period such
as, but not limited to, an obligation to construct or pay for construction or
improvements or to grant rent abatements, shall be construed to govern the
Option Period.

 

(e)                For purposes of this Section, the term “Fair Market Rental
Rate” shall mean a rate comprised of (i) the prevailing base rental rate per
square foot of rentable area available in the Pertinent Market (as defined
below), and taking into account tenant improvement allowances, other tenant
inducements, operating cost stops and tax cost stops, and brokerage commissions,
all as determined by an MAI appraiser mutually acceptable to Landlord and Tenant
in their reasonable discretion, and (ii) any escalation of any such base rental
rate (based upon a fixed step and/or index) prevailing in the Pertinent Market,
as also determined by said appraiser, taking into account (A) comparable lease
renewals (on the basis of factors such as, but not limited to, size and location
of space and commencement date and term of lease), if any, recently executed for
improved space in the Building, and (B) lease renewals for comparable (on the
basis of factors such as, but not limited to, size and location of space and
commencement date and term of lease) improved space in “flex” buildings in the
Research Park which are comparable to the Building in reputation, quality, age,
size, location and level and quality of services provided and which have reached
economic stabilization and are not, for any other reason, offering below market
rents (the foregoing factors not being exclusive in identifying comparable
buildings) (the Building, together with such comparable buildings, if
applicable, being herein referred to as the “Pertinent Market”). Tenant may,
after the determinations of the appraiser set forth above, elect to withdraw its
notice of renewal at no obligation or expense of Tenant and, in such event, the
Term shall not be extended and Tenant shall lose its renewal option. The cost of
the appraiser shall be paid 50% by Tenant and 50% by Landlord.

 

11.              Subordination, Non-Disturbance and Attornment. Within thirty
(30) days of the Effective Date, Landlord shall provide Tenant with a form of
subordination, non-disturbance and attornment agreement (“SNDA”) as provided by
Landlord’s lender. The parties shall execute the SNDA as soon as possible after
the Effective Date. Further, Landlord shall cause any future lender at the
Building to produce an equivalent form of SNDA.

 

5

 



 

12.              Changes to the Lease. As of the Effective Date, the following
modifications to the Lease shall be made:

 

   Section 9.3 Section 9.3 of the Lease shall be deleted in its entirety.

 

   Section 9.1 The following shall be added to Section 9.1:

 

   “Consent Not Required. In the event Tenant is a corporation and its stock is
publically traded on nationally recognized stock exchange, a change in ownership
or control of Tenant shall not    constitute an assignment of the Lease or
require Landlord’s prior written consent or approval. Tenant may, without the
prior written consent or approval of Landlord, assign the Lease in connection
   with the merger, consolidation, reorganization of Tenant or the sale of
substantially all the assets of Tenant, provided that (a) Tenant provides
Landlord with written notice of such assignment, and    (b) the assignee has a
net worth (determined in accordance with generally accepted accounting
principles, consistently applied) immediately following the merger,
consolidation, reorganization or    acquisition, that is equal to or greater
than Tenant’s net worth immediately prior to such transaction and written
evidence thereof is provided to Landlord. An assignee under the foregoing
sentence    is herein referred to as a “Permitted Assignee”.

 

   Exhibit D Exhibit D attached to the Lease (Legal Description) shall be
deleted and replaced with the legal description attached hereto as Exhibit D.

 

13.              Access. Notwithstanding anything to the contrary, Tenant shall
have the right to access and use the Premises 24 hours a day, each day of the
year during the term.

 

14.              Parking. From and after the EPCD, Tenant shall be entitled to
additional parking spaces in accordance with the ratio set forth in Section 16.9
of the Lease.

 

15.              Re-Measurement of Expansion Premises. Landlord and Tenant
hereby agree that Landlord’s architect shall re-measure the Expansion Premises
within thirty (30) days after the EPCD using the same standard as used to
measure the Original Premises. The cost of such re-measurement may be paid out
of the Construction Allowance. In the event of a shift in the rentable square
footage following such re-measurement, the provisions hereof related to the
rentable area of the Expansion Premises, including, but not necessarily limited
to, Annual/Monthly Minimum Rent, Original/Expansion Premises Monthly Abated
Minimum Rent, and Tenant’s proportionate share, shall be adjusted in an
amendment to reflect the actual rentable square footage of the Expansion
Premises.

 

16.              Intentionally Deleted.

 

6

 

 



17.              Brokers. Landlord and Tenant each represent and warrant to the
other that the only brokers they have dealt with in connection with his
Amendment are Morrison Commercial Real Estate and Coughlin Commercial whose
commissions and fees shall be paid by Landlord pursuant to a separate written
agreement. Landlord and Tenant each agree to defend, indemnify and hold the
other harmless from and against all claims by any other broker for fees,
commissions or other compensation to the extent such broker alleges to have been
retained by the indemnifying party in connection with the execution of this
Amendment. The provisions of this paragraph shall survive the expiration or
sooner termination of the Lease.

 

18.              Miscellaneous. Except as modified herein, the Lease and all of
the terms and provisions thereof shall remain unmodified and in full force and
effect as originally written. In the event of any conflict or inconsistency
between the provisions of the Lease and the provisions of this Amendment, the
provisions of this Amendment shall control. All terms used herein but not
defined herein which are defined in the Lease shall have the same meaning for
purposes hereof as they do for purposes of the Lease. The Recitals set forth
above in this Amendment are hereby incorporated by this reference. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective beneficiaries, successors and assigns.

 

19.              Counterparts. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, which
counterparts taken together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

7

 

 

IN WITNESS WHEREOF, the undersigned have executed this Sixth Amendment to Lease
as of the day and year first above written. 

 



WITNESS/ATTEST:   LANDLORD:       By: /s/ Breanne Turpin   CHALLENGER-DISCOVERY,
LLC, a Delaware limited liability company Name: Breanne Turpin    



  By:

/s/ Kathleen Keller

  Name: Kathleen Keller By: /s/ Sean H Keher   Title: Secretary/Treasurer Name:
 Sean H Keher                



 



WITNESS/ATTEST: TENANT:       By: /s/ Nikki Huggins-Jordan   LIGHTPATH
TECHNOLOGIES, INC., a Delaware corporation Name: Nikki Huggins-Jordan    



  By:

/s/ J. James Gaynor

  Name: J. James Gaynor By: /s/ Dorothy M Cipolla   Title: CEO Name:  Dorothy M
Cipolla                

 



8

 

 

Exhibit A

 

Premises

 

[see attached]

 

9

 

 

Exhibit B

 

Work Letter

 

1.      This Work Letter shall set forth the obligations of Landlord and Tenant
with respect to the refurbishment of the Original Premises and preparation of
the Expansion Premises for Tenant’s expansion. All improvements described in
this Work Letter to be constructed in and upon the Premises by Landlord are
hereinafter referred to as “Landlord’s Work”. Landlord and Tenant acknowledge
that Plans (hereinafter defined) for Landlord’s Work have not yet been prepared
and, therefore, it is impossible to determine the exact cost of Landlord’s Work
at this time. Accordingly, Landlord and Tenant agree that Landlord’s obligation
to pay for the cost of Landlord’s Work shall be limited to an amount equal to
$423,751.25 (being $16.25 per square foot) (the “Construction Allowance”) and
that Tenant shall be responsible for the cost of Landlord’s Work to the extent
that it exceeds the Construction Allowance. If the actual cost of Landlord’s
Work is less than the Construction Allowance, Tenant shall not be entitled to
any further credit, payment or abatement on account thereof (provided that
Tenant shall have the right to utilize such amounts as contemplated in Sections
of the Amendment related to Signage and Re-measurement). Landlord shall
competitively bid Landlord’s Work among at least three (3) general contractors
that are reasonably acceptable to Tenant. Landlord shall review the contractor
bid responses to ensure consistent qualifications and considerations.
Thereafter, Landlord and Tenant shall mutually agree upon a general contractor
to perform the Landlord’s Work and Landlord shall enter into a direct contract
for Landlord’s Work with such general contractor. In addition, Landlord shall
have the right to select and/or approve of any subcontractors used in connection
with Landlord’s Work. Landlord shall oversee Landlord’s Work and Tenant shall
pay to Landlord (which may be paid out of the Construction Allowance) a total
construction management fee equal to three percent (3%) of the total
construction costs of the Landlord’s Work (the “Landlord’s Management Fee”).
Tenant may also select and contract with, on Tenant’s own behalf, a third-party
construction manager (who may be an employee of Tenant) (“Tenant’s Manager”) to
coordinate and attend to Tenant’s obligations under this Work Letter. Tenant
shall be responsible for compensating Tenant’s Manager, but up to two percent
(2%) of the Construction Allowance may be utilized by Tenant to pay such fees.

 

2.      The parties acknowledge that Landlord paid Little Architecture (the
“Architect”) for one (1) space plan and one (1) revision. All future space
planning, architectural and engineering (mechanical, electrical and plumbing)
drawings for Landlord’s Work shall be prepared by the Architect at Tenant’s sole
cost and expense, subject to funding through the Construction Allowance. The
space planning, architectural and mechanical drawings are collectively referred
to herein as the “Plans”.

 

3.      Tenant shall deliver to Landlord any information reasonably requested by
Landlord and shall deliver to Landlord Tenant’s approval or disapproval of any
preliminary or final layout, drawings, or plans within three (3) business days
after written request. Any disapproval shall be in writing and shall set forth
in reasonable detail the reasons for such disapproval. Tenant and the Architect
shall devote such time in consultation with Landlord and Landlord’s engineer as
may be required to provide all information Landlord deems necessary in order to
enable the Architect and engineer to complete, and obtain Tenant’s written
approval of the Plans for Landlord’s Work by not later than fifteen (15) days
following the date Tenant receives the space planning drawings (the “Plans Due
Date”). In the event that Tenant fails to approve the Plans by the Plans Due
Date, Tenant shall be responsible for one (1) day of Delay (as hereinafter
defined) for each day during the period beginning on the day following the Plans
Due Date and ending on the date Tenant approves the Plans. Neither the approval
of the Plans nor the supervision of Landlord’s Work by Landlord shall constitute
a representation or warranty by Landlord as to the accuracy, adequacy,
sufficiency and propriety of the Plans; provided, however, Landlord does
represent and warrant the quality of workmanship with respect to Landlord’s Work
and the compliance of Landlord’s Work with applicable law.

 

10

 



 

4.      Prior to commencing any construction of Landlord’s Work, Landlord shall
submit to Tenant a written estimate setting forth the anticipated cost of
Landlord’s Work, including, but not limited to, labor and materials, architect’s
fees, contractor’s fees and permit fees. Within seven (7) business days
thereafter, Tenant shall either notify Landlord in writing of its approval of
the cost estimate, or specify its objections thereto in reasonable detail and
any desired changes to the proposed Landlord’s Work. In the event Tenant
notifies Landlord of such objections and desired changes, Tenant shall work with
Landlord in good faith to alter the scope of Landlord’s Work in order to reach a
mutually acceptable alternative cost estimate.

 

5.      If Landlord’s estimate (approved by Tenant) and/or the actual cost of
Landlord’s Work shall exceed the maximum Construction Allowance (such excess
being herein referred to as the “Excess Costs”), Tenant shall pay to Landlord
such Excess Costs within ten (10) business days after Landlord’s written demand.
Landlord shall not be required to proceed with Landlord’s Work until Tenant pays
such Excess Costs and any delay in the completion of Landlord’s Work due to a
delay by Tenant in making such payment shall be deemed a Delay pursuant to the
Lease. The invoices paid by Landlord to the contractors performing the
Landlord’s Work shall be conclusive for purposes of determining the actual cost
of the items described therein. Excess Costs constitute Rent payable pursuant to
the Lease, and the failure to timely pay same constitutes an event of default
under the Lease. In the event the actual Excess Costs are less than any
estimated Excess Costs paid by Tenant to Landlord, Landlord shall reimburse
Tenant for the difference within fifteen (15) business days after completion of
Landlord’s Work.

 

6.      If Tenant shall request any changes to Landlord’s Work that are approved
by Landlord (the “Change Orders”), Landlord shall have any necessary revisions
to the Plans prepared, and Tenant shall reimburse Landlord on demand for the
cost of preparing such revisions (subject to funding through the Construction
Allowance). Landlord shall notify Tenant in writing of the estimated increased
cost, if any, which will be chargeable to Tenant by reason of such Change
Orders, which increased cost shall be (subject to funding through the
Construction Allowance) deemed Excess Costs hereunder and shall be subject to
the provisions of Paragraph 5 above. Tenant shall, within five (5) business days
after receiving Landlord’s estimate of the cost of the Change Order, notify
Landlord in writing whether it desires to proceed with such Change Order. In the
absence of such written authorization, Landlord shall give additional written
notice thereof to Tenant and have the option to continue work on the Premises
disregarding the requested Change Order, or Landlord may elect to discontinue
work on the Premises until it receives notice of Tenant’s decision, in which
event Tenant shall be responsible for any Delay in completion of Landlord’s Work
resulting therefrom.

 

11

 

 



7.      Following approval of the Plans and the payment by Tenant of the
required portion of the Excess Costs, if any, Landlord shall cause Landlord’s
Work to be constructed substantially in accordance with the approved Plans, so
long as no default of Tenant (after the giving of applicable notice and the
expiration of applicable cure period) shall occur under the Lease. Landlord
shall notify Tenant upon substantial completion of Landlord’s Work. The phrase
“substantially complete” or “substantial completion” shall mean that (i)
Landlord’s Work has been completed except for such incomplete items as would not
materially interfere with the use of the Premises for the Permitted Use, and
(ii) a certificate of occupancy has been issued by the applicable governmental
authority for the Expansion Premises.

 

8.      If Landlord shall be delayed in substantially completing Landlord’s Work
as a result of the occurrence of any of the following (a “Delay”):

 

(a)Tenant’s failure to furnish information in accordance with this Work Letter
or to respond to any written request by Landlord for any approval or information
within any time period prescribed, or if no time period is prescribed, then
within five (5) business days of such written request; or

 

(b)Tenant’s request for materials, finishes or installations that have long lead
times after having first been informed in writing by Landlord that such
materials, finishes or installations will cause a Delay; or

 

(c)Changes in any plans and specifications requested by Tenant; or

 

(d)The performance or nonperformance by a person or entity employed by on or
behalf of Tenant in the completion of any work in the Premises (all such work
and such persons or entities being subject to prior approval of Landlord); or

 

(e)Any request by Tenant that Landlord delay the completion of any component of
Landlord’s Work; or

 

(f)Any breach or default by Tenant in the performance of Tenant’s obligations
under the Lease; or

 

(g)Tenant’s failure to pay any amounts as and when due under this Work Letter;
or

 

(h)Any delay resulting from Tenant’s having taken possession of the Expansion
Premises for any reason (other than Tenant’s early access rights under the
Amendment) prior to substantial completion of Landlord’s Work; or

 

(i)Any other delay chargeable to Tenant, its agents, employees or independent
contractors;

 

12

 

 



then, for purposes of determining the Expansion Premises Commencement Date, the
date of substantial completion shall be deemed to be the day that Landlord’s
Work would have been substantially completed absent any such Delay (provided
Landlord notifies Tenant in an email to either Robert Kalinowski at
rkalinowski@lightpath.com or Dorothy Cipolla at dcipolla@lightpath.com within
five (5) business days after the occurrence of such Delay that such Delay has
occurred). Landlord’s Work shall be deemed to be substantially completed on the
date that Landlord’s Work has been performed (or would have been performed
absent any Delay), other than any details of construction, mechanical adjustment
or any other matter, the non-completion of which does not materially interfere
with Tenant’s use of the Premises. Promptly after the determination of the
Expansion Premises Commencement Date, Landlord and Tenant shall enter into the
Commencement Letter and Acceptance of Premises (the “Commencement Letter”) on
the form attached to the Lease as Exhibit C setting forth the Expansion Premises
Commencement Date, the expiration date of this Lease and any other dates that
are affected by the adjustment of the Expansion Premises Commencement Date. The
Commencement Letter shall identify any minor incomplete items of Landlord’s Work
which shall be identified during a walk-through of the Expansion Space by
Landlord, Tenant and Architect and approved by Architect in the exercise of its
independent professional judgment (the “Punchlist Items”), which Punchlist Items
Landlord shall promptly remedy. Tenant, within ten (10) days after receipt
thereof from Landlord, shall execute the Commencement Letter and return the same
to Landlord.

 

9.      This Work Letter shall not be deemed applicable to any additional space
hereafter added to the Original Premises or Expansion at any time or from time
to time, whether by any options under the Lease or otherwise, or to any portion
of the Original Premises or Expansion Premises or any additions thereto in the
event of a future renewal or extension of the Extension Term, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease. All capitalized terms used in this
Work Letter but not defined herein shall have the same meanings ascribed to such
terms in the Lease (as amended by the Amendment to which this Work Letter is
attached).

 

[END OF EXHIBIT B]

 

13

 

 

Exhibit C

 

Commencement Letter and Acceptance of Premises

 

LANDLORD:

 

CHALLENGER-DISCOVERY, LLC

TENANT:

 

LIGHTPATH TECHNOLOGIES, INC.

 

LEASE DATE:

 

__________________, 2014

 

PREMISES:

 

__________________, ________________

 

Tenant hereby accepts the Premises as being in the condition required under the
Lease, with all Landlord's Work completed (except for minor punchlist items
which Landlord agrees to complete).

 

The Expansion Premises Commencement Date of the Lease is hereby established as
___________ and the Expiration Date is _________________________.

 



 

WITNESS/ATTEST: TENANT:       By: /s/   CHALLENGER-DISCOVERY, LLC.,
a Delaware limited liability company Name:               By:

/s/ 

  By:

/s/ 

Name:   Name:     Title:            

  



WITNESS/ATTEST: TENANT:       By: /s/   LIGHTPATH TECHNOLOGIES, INC.,
a Delaware corporation Name:               By:

/s/ 

  By:

/s/ 

Name:   Name:     Title:            

  

14

 

 

Exhibit D

 

Legal Description

 

Tract 6 CHALLENGER TECH CENTER, according to the plat thereof, as recorded in
Plat Book 45, Pages 43, 44, and 45, of the Public Records Orange County,
Florida.

 

TOGETHER WITH: A non-exclusive and perpetual right-of-way and easement for
ingress, egress, utility and drainage purposes, over, upon, under and across
Tract 5C, Tract 6C, Tract 7C and Tract 8C, as dedicated and shown on the Plat of
Challenger Tech Center, according to the Plat thereof, as recorded in Plat Book
45, Pages 43, 44 and 45 of the Public Records of Orange County, Florida."

 



15

 



 

 